             Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 1 of 7                              FILED
                                                                                              2018 Dec-19 PM 02:55
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

Sabrina Bailey,                              )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )      No.
                                             )
Midland Credit Management, Inc., a           )
Kansas corporation, and Midland              )
Funding, LLC, a Delaware limited             )
liability company,                           )
                                             )
        Defendants.                          )      Jury Demanded

                                         COMPLAINT

        Plaintiff, Sabrina Bailey, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendants’ debt

collection actions violated the FDCPA, and to recover damages, and alleges:

                                JURISDICTION AND VENUE

        1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

        2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendants reside and transact business

here.

                                           PARTIES

        3.      Plaintiff, Sabrina Bailey ("Bailey"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendants attempted to collect

a defaulted consumer debt, which she allegedly owed to Credit One Bank for a personal

credit card.
             Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 2 of 7



        4.      Defendant, Midland Credit Management, Inc. (“MCM”), is a Kansas

corporation that acts as a debt collector, as defined by § 1692a of the FDCPA, because

it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted

consumer debts. Defendant MCM operates a nationwide debt collection business and

attempts to collect debts from consumers in virtually every state, including consumers in

the State of Alabama. In fact, Defendant MCM was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

        5.      Defendant, Midland Funding, LLC (“Midland”), is a Delaware limited

liability company that acts as a debt collector, as defined by § 1692a of the FDCPA,

because it regularly uses the mails and/or the telephone to collect, or attempt to collect,

directly or indirectly, defaulted consumer debts that it did not originate. Defendant

Midland operates a nationwide defaulted debt collection business and attempts to

collect debts from consumers in virtually every state, including consumers in the State

of Alabama. In fact, Defendant Midland was acting as a debt collector, as that term is

defined in the FDCPA, as to the defaulted consumer debt it attempted to collect from

Plaintiff.

        6.      Defendant Midland is a bad debt buyer that buys large portfolios of

defaulted consumer debts for pennies on the dollar, which it then collects upon through

other collection agencies, like its sister company, Defendant MCM. Defendant

Midland’s principal, if not sole, business purpose is the collection of defaulted consumer

debts originated by others.

        7.      Defendants MCM and Midland are both authorized to conduct business in

the State of Alabama and maintain registered agents here, see, records from the



                                              2
            Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 3 of 7



Alabama Secretary of State, attached as Group Exhibit A. In fact, Defendants MCM

and Midland conduct extensive business in Alabama.

                                 FACTUAL ALLEGATIONS

       8.      On August 8, 2018, Ms. Bailey filed a Chapter 13 bankruptcy petition in a

matter styled In re: Bailey, N.D. AL. Bankr. No. 18-82363-CRJ13. Among the debts

listed on Ms. Bailey’s Schedule F was a debt that she allegedly owed originally to Credit

One Bank. Moreover, Defendants were also listed on her bankruptcy, see, Schedule F

attached as Exhibit B.

       9.      Accordingly, on August 9, 2018, Defendants were sent, via electronic

transmission, notice of the bankruptcy by the court, see, the Certificate of Service to the

Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors & Deadlines, which is

attached as Exhibit C.

       10.     Plaintiff’s bankruptcy is a matter of public record, is on her credit reports,

is in the files of the creditor, and is readily discoverable by any competent debt collector

via one of the bankruptcy “scrub” services.

       11.     Nonetheless, Defendants sent Ms. Bailey a collection letter, dated

September 6, 2018, demanding payment of the Credit One Bank debt she allegedly

owed prior to the bankruptcy. A copy of this collection letter is attached as Exhibit D.

       12.     Defendants’ violations of the FDCPA were material because, Defendants’

continued collection communications after she had filed for bankruptcy made Plaintiff

believe that her exercise of her rights through filing bankruptcy may have been futile

and that she did not have the right to a fresh start that Congress had granted her under

the Bankruptcy Code, as well her rights under the FDCPA.



                                               3
          Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 4 of 7



       13.    All of Defendants’ collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       14.    Defendants’ collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                       COUNT I
                        Violation Of § 1692e Of The FDCPA --
                    Demanding Payment Of A Debt That Is Not Owed

       15.    Plaintiff adopts and realleges ¶¶ 1-14.

       16.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       17.    Demanding payment of a debt that is no longer owed due to a bankruptcy,

is false and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see,

Randolph v. IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

       18.    Defendants’ violations of § 1692e of the FDCPA render them liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                       COUNT II
                       Violation Of § 1692c(c) Of The FDCPA --
              Failure To Cease Communications And Cease Collections

       19.    Plaintiff adopts and realleges ¶¶ 1-14.

       20.    Section 1692c(c) of the FDCPA prohibits a debt collector from



                                              4
         Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 5 of 7



communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

      21.    Here, the bankruptcy and the notice issued by that court (Exhibits B & C),

provided notice to cease communications and cease collections. By communicating

regarding this debt and demanding payment, despite her bankruptcy, Defendants

violated § 1692c(c) of the FDCPA.

      22.    Defendants’ violations of § 1692c(c) of the FDCPA render them liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                   COUNT III
                  Violation Of § 1692c(a)(2) Of The FDCPA –
            Communicating With A Consumer Represented By Counsel

      23.     Plaintiff adopts and realleges ¶¶ 1-14.

      24.    Section 1692c(a)(2) of the FDCPA prohibits a debt collector from

communicating with a consumer if the debt collector knows the consumer is

represented by an attorney with respect to such debt and has knowledge of, or can

readily ascertain, such attorney’s name and address, see, 15 U.S.C. § 1692c(a)(2).

      25.    The notice sent to Defendants during the bankruptcy (Exhibit C) gave

them notice that Plaintiff was represented by an attorney in connection with this debt.

      26.    By sending a debt collection letter directly to Ms. Bailey, despite notice

that she was represented by bankruptcy counsel in connection with this debt,

Defendants violated § 1692c(a)(2) of the FDCPA.

      27.    Defendants’ violation of § 1692c(a)(2) of the FDCPA renders them liable



                                            5
            Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 6 of 7



for actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C.

§ 1692k.

                                  PRAYER FOR RELIEF

       Plaintiff, Sabrina Bailey, prays that this Court:

       1.      Find that Defendants’ form collection letter violates the FDCPA;

       2.      Enter judgment in favor of Plaintiff Bailey, and against Defendants, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Sabrina Bailey, demands trial by jury.

                                                  Sabrina Bailey,

                                                  By: /s/ David J. Philipps_____________
                                                  One of Plaintiff’s Attorneys

                                                  By: /s/ Ronald C. Sykstus____________
                                                  One of Plaintiff’s Attorneys

Dated: December 19, 2018

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com




                                              6
        Case 5:18-cv-02087-HNJ Document 1 Filed 12/19/18 Page 7 of 7



Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                      7
